By the Court.
In the present case, the court are of opinion that the arbitrators exceeded their authority, in finding and reporting a balance due from Gilmore and Carpenter to the estate of Belknap, and that their award in this respect was a nullity. But the part of the award which was within the scope of their authority was so clearly distinguishable from the rest, and was so distinctly found and stated, that the two parts might be easily and well separated, and the good affirmed and the unauthorized rejected. They appear to be wholly independent. The court therefore direct the following decree to be entered:
On an appeal, in this case, from the judgment of the probate court, accepting the report and award of arbitrators appointed by a rule of that court, to inquire and decide upon the claims of said appellants against the estate of Sewall F. Belknap, the defendant’s intestate, it is ordered, adjudged, and decreed, that so much of the judgment of said probate court, accepting the award of said arbitrators, as adjudged and declared that the said Gilmore and Carpenter had no claim against the estate of said Belknap, and further awarding that said Hubbard, administrator, recover of said Gilmore and Carpenter his taxable costs of that suit, and one half of the costs of said reference, be, and the same is hereby affirmed; and that so much of said judgment as accepted the residue of the said award, be, and the same is hereby amended and reversed.